Citation Nr: 1020788	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck and arms 
condition, claimed as arthritic pain.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease lumbar spine with 
old compression fracture L2, claimed as arthritic pain in 
back.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and November 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection - neck and arms condition

The Veteran seeks service connection for a neck and arms 
condition, claimed as arthritic pain in the neck and arms, 
which he attributes to a motor vehicle accident in service.  

In May 2006 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  During the examination the 
Veteran reported that he was involved in a motor vehicle 
accident as a passenger sitting in the rear middle seat when 
he went through the front seat and under the dashboard of the 
car.  He complained of pain between his shoulder blades and 
in his cervical spine with radiation down his arms.  The 
diagnosis was suspected spinal canal stenosis at C5-6.  There 
were no significant degenerative changes noted.  The examiner 
stated that the findings may be congenital.  His bones were 
found to be osteopenic.  

Once the Secretary undertakes to provide an examination, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As the examiner did not provide an 
opinion and supporting rationale, the Veteran should be 
accorded a new C&P examination.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (holding that the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  

Increased rating - degenerative disc disease lumbar spine

In a rating decision dated in May 2006 the RO granted service 
connection for degenerative disc disease lumbar spine with 
old compression fracture L2 with an evaluation of 10 percent 
effective January 12, 2006.  The Veteran has appealed this 
initial rating.  

STRs show that the Veteran was involved in a motor vehicle 
accident in May 1968.  He complained of back and chest pain.  
Although the August 1968 separation examination marked the 
Veteran's spine and other musculoskeletal systems as normal, 
the physician noted that the Veteran had an old compression 
deformity on the left side of the lumbar spine.  

VA medical records include an August 2006 outpatient report 
that showed the Veteran complained of low back pain after 
accidentally stumbling and falling.  He reported that he 
aggravated his left lower back while attempting to catch 
himself.  He denied bowel or bladder incontinence.  There was 
tenderness on palpation of the mid back left paraspinus 
muscles with some tension and spasm.  Straight leg raises 
were negative but the Veteran exhibited pain when he lowered 
his leg.  Patellar reflex was -1 bilaterally and Achilles 
reflex was 0/0.  The diagnosis was back strain.  An August 
2006 x-ray of the lower back revealed advanced degenerative 
changes with dextroconvex scoliosis.  The primary diagnostic 
code was "new abnormal findings/changes."

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
As the Veteran's last VA examination was in May 2006, and the 
evidence shows there may have been a material change since 
that time, another VA examination is warranted.  38 C.F.R. 
§ 3.327(a).

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to her claim, whether 
or not the records are in Federal custody.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request all VA medical records from the Mountain Home 
VA Medical Center dated since March 29, 2007.  

TDIU 

In a statement dated in July 2006, the Veteran reported that 
he was unable to work due to posttraumatic stress disorder 
(PTSD), diabetes mellitus, eyes, and neuropathy of the lower 
extremities.  In that regard, an examination will be required 
to assess whether the Veteran could or could not obtain or 
retain employment due to service-connected disabilities.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Associate with the claims file 
medical records from the Mountain 
Home VAMC dated since March 29, 
2007.  If no further treatment 
records exist, the claims file 
should be documented accordingly.

2.  The Veteran should be accorded a 
VA spine examination.  The report of 
examination should include a 
detailed account of all 
manifestations of degenerative disc 
disease lumbar spine with old 
compression fracture L2 found to be 
present and any functional loss due 
to pain, weakness, fatigability, 
incoordination or pain on movement 
of a joint in accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
To the extent possible, the 
additional range of motion lost due 
to any of the above should be set 
forth in the report.  All necessary 
tests should be conducted and the 
examiner should review the results 
of any testing prior to completion 
of the report.  The claims folder 
and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.

3.  The Veteran should be accorded 
the appropriate examination(s) to 
assess the Veteran's 
ability/inability to work based on 
his service-connected disabilities.  
All necessary tests should be 
conducted and the examiner should 
review the results of any testing 
prior to completion of the report.  

The examiner should opine as to 
whether it is at least as likely as 
not (50 percent probability or 
greater) that the Veteran's service-
connected disabilities (PTSD, eyes, 
diabetes mellitus, peripheral 
neuropathy of the bilateral lower 
extremities, and degenerative disc 
disease lumbar spine), would prevent 
him from obtaining or keeping gainful 
employment for which his education 
and occupational experience  would 
otherwise qualify him.  

In that regard, the Veteran 
testified that he has not worked 
since November 2000.  The examiner 
is informed that the Veteran's age 
and nonservice-connected 
disabilities may not be considered 
in connection herewith, only the 
service-connected disabilities and 
their impact on the Veteran's 
ability to obtain or retain 
substantially gainful employment are 
for consideration.  

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in 
conjunction with the examination.  
The examiner should provide a 
complete rationale for all 
conclusions reached.   

4.  After any further development 
deemed necessary, readjudicate the 
issue on appeal in light of the 
additional evidence obtained.  If 
the benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be given 
an opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


